Citation Nr: 0214938	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  01-09 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for VA outpatient dental 
treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from December 1952 to 
September 1954. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Medical Center (MC) in Detroit, Michigan, which denied 
the veteran's claim seeking entitlement to service connection 
for outpatient dental treatment. 


FINDINGS OF FACT

1.  The veteran had teeth pulled during service; however, the 
teeth were not pulled due to dental trauma or disease other 
than periodontal disease during service.  

2.  The veteran did not submit his application for VA 
outpatient dental treatment within one year of leaving 
service in September 1954.  


CONCLUSION OF LAW

Entitlement to service connection for VA outpatient dental 
treatment is denied. 38 U.S.C.A. §§ 1110, 1712 (West Supp. 
2002); 38 C.F.R. § § 3.303, 3.381, 4.150 (Diagnostic Code 
9913), 17.161 (2002); 62 Fed. Reg. 8201-8204 (Feb. 24, 1997) 
(supplementary information of proposed rule).  








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

At the veteran's pre-induction examination in March 1952, it 
was noted that he had a missing tooth and four restorable 
teeth on the right, and 5 missing teeth (and three restorable 
teeth) on the left.  

At a dental examination in December 1952, it was noted that 
the veteran's upper teeth included 6 restorable teeth, 2 
nonrestorable teeth, and one missing tooth.  Regarding the 
veteran's lower teeth, it was noted that the veteran had 2 
restorable teeth, 1 nonrestorable tooth, and 3 missing teeth.  
At a dental examination in April 1953, it was noted that the 
veteran had slight periodontoclasia.  Regarding his upper 
teeth, he had 5 restorable teeth, 1 nonrestorable tooth, and 
3 missing teeth.  At a dental examination in September 1954, 
the veteran had 6 upper teeth removed, and 4 lower teeth 
removed.  

At the veteran's separation examination in September 1954, it 
was noted that he had three missing teeth, and one restorable 
tooth, on the right, with 7 missing teeth on the left.  

At the veteran's December 1954 VA examination, it was 
observed that he had a partial denture.  

The veteran submitted an application for dental treatment in 
September 1958 which was denied.  He alleged that he had 
filed claims in September 1954, September 1955, August 1957, 
and January 1958.  It was determined that the veteran was 
ineligible; it was determined that his application was 
untimely filed, and that he was not a POW, and that there was 
no trauma.  

In the veteran's April 1999 application, he alleged that just 
prior to his assignment to a combat unit, he was ordered to a 
field dental unit in Korea with no electricity, and that 
numerous teeth were pulled, ostensibly to circumvent 
toothaches while in combat.  He alleged that the Army made 
dentures to replace the lost ones at Ft. Meade in 1954, but 
had not provided subsequent dentures.  

Private treatment records were submitted from the 1990s.  

In the veteran's December 2001 substantive appeal, the 
veteran contended that his teeth were pulled without any 
attempt to treat or save them.  

In the veteran's January 2002 1-646, his representative 
alleged that the Army was too quick to pull his teeth.  He 
alleged that if the Army had taken the time to fill the 
veteran's cavities, and help him in maintaining good oral 
health, he would not be in the condition he was in today.

In the veteran's informal hearing presentation in April 2002, 
his representative alleged that the veteran should be 
entitled to dental treatment since the military opted to 
extract teeth which could have been salvaged had the proper 
care been provided.  


Analysis

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) to be codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

While the VCAA was enacted during the pendency of this 
appeal, and was not specifically applied by the Medical 
Center or the Regional Office (RO), there is no prejudice to 
the appellant in proceeding with this appeal, because the 
requirements under the VCAA have been satisfied. See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is not prejudice to the appellant).  In that regard, 
the Medical Center notified the veteran of the reasons for 
its decision, as well as the laws and regulations applicable 
to his claim.  This information was provided in the September 
2000 decision denying entitlement to outpatient dental 
treatment, as well as the October 2001 Statement of the Case.  
In these documents, the Medical Center also provided notice 
of what evidence it had considered.    

In January 2002, the RO sent the veteran a letter a VCCA 
letter.  In said letter, the RO asked the veteran to tell it 
about any additional evidence he wanted obtained.  The letter 
told the veteran that the RO was required to make reasonable 
efforts in obtaining relevant records and to inform the 
veteran about the attempts.  Throughout the appeal and in the 
VCAA letter, the veteran has been asked to provide VA with 
information about other evidence that might be available, and 
was told VA would assist him in obtaining additional evidence 
(such as private medical reports and reports from federal 
agencies).  In short, the RO has informed the appellant which 
information and evidence that the appellant was to provide to 
VA and which information and evidence that the VA would 
attempt to obtain on behalf of the appellant.    38 C.F.R. 
§ 3.159 (b) (2001); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Although 
the veteran was not afforded a VA examination to determine 
the current severity of his dental problems, the evidence of 
record contains competent medical evidence to decide the 
claim.  As will be explained below, the outcome of the case 
does not turn on the question of the current condition of the 
veteran's teeth.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.  In short, the requirements 
under the VCAA have been met.  

VA's regulations pertaining to dental disabilities were 
recently revised.  The amendments were made effective as of 
June 8, 1999. See 64 Fed. Reg. 303093 (1999).  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the most favorable version will apply. Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Although the veteran's 
claim of service connection for outpatient dental treatment 
was pending when the regulatory changes were made, it is 
noted that the substance of the old and new regulations, as 
applicable to the veteran's claim, remains essentially the 
same.  See 62 Fed. Reg. 8,201 (Feb. 24, 1997) (proposed 
rule), and 64 Fed. Reg. 30,392 (June 8, 1999) (final rule) 
("This amendment clarifies requirements for service 
connection for dental conditions. . .").  Although it is 
unclear whether the Medical Center considered the change in 
regulation, the Board concludes that this was not prejudicial 
to the veteran, since the change in regulation has no effect 
on the outcome of this claim.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in § 
17.161 of this chapter. 38 C.F.R. § 3.381(a) (2001). 

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in service trauma or 
whether the veteran was interned as a prisoner of war. 38 
C.F.R. § 3.381(b) (2001).

The veteran is seeking service connection for outpatient 
dental treatment, specifically for his pulled teeth during 
service.  Thus, it must be determined whether he meets the 
requirements for the different classes under 38 C.F.R. 
§ 17.161.  Among the requirements for Class I treatment 
pursuant to 38 C.F.R. § 17.161 (a) are that the veteran have 
a service-connected compensable dental disability or 
condition.  

The veteran is not entitled to a compensable rating for his 
pulled teeth during service since both old and new 
regulations clearly provide that replaceable missing teeth 
are not disabling conditions and may be considered service- 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment. See 38 
C.F.R. § 4.149 (1998) and 38 C.F.R. § 3.381 (2001).  Also, 
even if it is determined that the veteran's teeth removed 
during service were not "replaceable," he is not entitled 
to a compensable rating under 38 C.F.R. § 4.150, Diagnostic 
Code 9913, as the evidence there requires that the teeth be 
lost due to loss of substance of the body of maxilla or 
mandible.  The evidence does not show that the maxilla or 
mandible were lost, and the veteran does not make such 
contention.  There is also a NOTE at the end of 38 C.F.R. 
§ 4.150 which states that the ratings for lost teeth apply 
only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process.  
This is not the case in this instance.  The evidence does not 
show that the veteran's lost teeth were due to osteomyelitis, 
and the General Counsel of the VA has held that merely to 
have had dental extractions during service is not tantamount 
to dental trauma, because treatment of teeth, even 
extractions, in and of itself, does not constitute dental 
trauma. VAOPGCPREC 5-97.  

Thus, a compensable rating is obviously not warranted for any 
current dental condition.  Since the veteran does not meet 
the requirements for a compensable dental disability under 
38 C.F.R. § 17.161 (a), he is not a Class I veteran for 
purposes of 38 C.F.R. § 17.161.  

Next, it must be determined whether the veteran is a Class II 
veteran for purposes of 38 C.F.R. § 17.161.  Since the 
veteran's discharge from active service took place before 
October 1, 1981, his case is to be analyzed under 38 C.F.R. 
§ 17.161 (b)(2)(i), the requirements of which read as 
follows:  

Those having a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
time of discharge or release from active service, which took 
place before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if: 

(A) They were discharged or released, 
under conditions other than dishonorable, 
from a period of active military, naval 
or air service of not less than 180 days. 
(B) Application for treatment is made 
within one year after such discharge or 
release. 
(C) Department of Veterans Affairs dental 
examination is completed within 14 months 
after discharge or release, unless 
delayed through no fault of the veteran.   
38 C.F.R. § 17.161 (b)(2)(i) (2001).  

In this case, the evidence does not show that the veteran 
applied for dental treatment within one year of his 
separation from service in September 1954; indeed, the record 
shows that the first time the veteran applied for outpatient 
dental treatment after service was September 1958.  Thus, the 
veteran is not eligible for service connection for outpatient 
dental treatment as a Class II veteran.  

Also, the evidence does not show and the veteran does not 
allege that his loss of teeth during service was due to 
dental trauma such that he would be eligible for treatment as 
a Class II (a) veteran.  Indeed, as the record shows, the 
veteran agrees that his teeth were pulled during service, and 
were not lost due to dental trauma.  38 C.F.R. § 17.161 (c) 
(2001).  

The veteran has asserted that the pulling of multiple teeth 
during service was against his will and, therefore, 
constituted trauma.  However, the pertinent legal authority 
providing for dental treatment states that the dental 
condition must result from a combat wound or service trauma.  
As noted above, the General Counsel of the VA has held that 
merely to have had dental extractions during service is not 
tantamount to dental trauma, because treatment of teeth, even 
extractions, in and of itself, does not constitute dental 
trauma. VAOPGCPREC 5-97.  While it is undisputed that the 
veteran had teeth pulled during service, there is no evidence 
of dental trauma during service.  Thus, it must be concluded 
that the veteran does not have a noncompensable service-
connected dental condition due to service trauma, and is 
therefore not eligible for VA dental treatment under Class 
II(a).

Also, the veteran is ineligible for the other classes of 
dental treatment set out in 38 C.F.R. § 17.161.  He was not a 
prisoner of war, and is therefore ineligible for Class II (b) 
or II (c) dental care.  Although the veteran previously 
applied for dental benefits, since he did not receive 
treatment for noncompensable dental treatment, he is not 
eligible for Class II (R) (Retroactive) treatment.

The evidence does not show that he has a dental condition 
that aggravates a service- connected disability, a service-
connected disability rated as 100 percent disabling, or a 
total rating for compensation based on individual 
unemployability.  Therefore, he is not eligible for Class III 
or IV dental treatment.

He is not participating in a rehabilitation program under 38 
U.S.C.A. chapter 31, and has not reported being admitted or 
otherwise receiving care under 38 U.S.C.A. Chapter 17, so is 
not eligible for Class V or VI dental treatment.  In summary, 
since the veteran does not meet any of the criteria for 
eligibility under 38 C.F.R. § 17.161, he cannot be authorized 
VA outpatient dental treatment.

A medical examination is not required under the VCAA to 
address the severity of the veteran's dental condition, 
because the record contains sufficient competent medical 
evidence to decide the veteran's claim.  In short, the 
relevant questions in this case are when the veteran applied 
for VA dental treatment (and the record does not show that 
the veteran applied for VA treatment within one year of 
leaving service in September 1954) and whether having his 
teeth pulled during service constituted "dental trauma."  
66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) to be codified at 
38 C.F.R. § 3.159 (c) (4).

In conclusion, the preponderance of the evidence is against 
the claim of service connection for VA outpatient dental 
treatment, and the claim is denied.  Since the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application. 38 U.S.C.A. § 5107. 


ORDER

Entitlement to service connection for VA outpatient dental 
treatment is denied.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

